Exhibit 99.1 NR-16-06 GOLD RESERVE INC. ANNOUNCES EXTENSION OF MEMORANDUM OF UNDERSTANDING WITH THE VENEZUELAN GOVERNMENT SPOKANE, WASHINGTON, April 25, 2016 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (the “Company”) announced today that, by mutual agreement, the Company and the Bolivarian Republic of Venezuela have extended the previously announced February 24, 2016 Memorandum of Understanding (the “MOU”) from April 24, 2016 to May 12, 2016. The MOU contemplates settlement, including payment and resolution, of the arbitral award granted in favor of the Company by the International Centre for Settlement of Investment Disputes in respect of the Brisas Project, the transfer of the related technical mining data previously compiled by the Company, as well as the development of the Brisas and the adjacent Cristinas gold-copper project, which would be combined into one project by the Company and Venezuela. The parties are working diligently to prepare the necessary documentation to complete the transactions and require more time to accomplish this. Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov and www.sedar.com. Company Contact A.
